Citation Nr: 1503672	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  05-06 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.  

2.  Entitlement to an evaluation in excess of 20 percent for a service-connected low back disability. 

3.  Entitlement to a compensable evaluation for erectile dysfunction. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran served on active duty from January 1951 to July 1971, to include service in Vietnam from August 1965 to August 1966. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA). The case was subsequently transferred to the jurisdiction of the Montgomery, Alabama RO.

In April 2008, the Veteran testified before the undersigned at a hearing conducted at the Montgomery RO.  A transcript of this proceeding has been included in the claims folder.

The matters were previously before the Board in May 2008, at which time service connection was denied for a bilateral refractive error and the application to reopen a claim for service connection for bilateral knee disabilities, as well as service connection for a skin disease, to include as due to herbicide exposure; and entitlement to a rating in excess of 20 percent for mechanical low back pain and a compensable rating for erectile dysfunction were remanded.   

Thereafter, a July 2008 rating decision granted special monthly pension (SMP) based on need for aid and attendance for the Veteran as well as aid and attendance for the Veteran's wife.  

A September 2010 Board decision denied reopening of the claim for service connection for bilateral knee disabilities and remanded the issues of service connection for a skin disease, to include as due to herbicide exposure; and entitlement to a rating in excess of 20 percent for mechanical low back pain and a compensable rating for erectile dysfunction.  

A September 2011 rating decision denied service connection for valvular heart disease for retroactive purposes and also granted an earlier effective date for service connection for diabetes mellitus, type II, and established additional staged ratings in light of that grant.  A January 2012 rating decision denied special monthly compensation (SMC) based on aid and attendance (A&A) or by reason of being housebound (HB), denied service connection for soft tissue sarcoma, and denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

A May 2013 rating decision confirmed and continued the denial of service connection for bilateral hearing loss and denied service connection for anxiety, bilateral tinnitus, and hypertension but granted service connection for posttraumatic stress disorder (PTSD).  A July 2013 rating decision granted service connection for diabetic peripheral neuropathy of each lower extremity.  A February 2014 rating decision granted service connection for diabetic peripheral neuropathy of each upper extremity and granted a TDIU rating and basic eligibility to Dependents' Educational Assistance (DEA); but denied SMC based on A&A or by reason of being HB (which was confirmed in a November 2014 rating decision).  

In a December 2014 Informal Hearing Presentation (contained in VA's VBMS) the Veteran's service representative waived initial RO consideration of any additional evidence received at the RO.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Despite in-service treatment for acute fungal infections which resolved, a chronic skin disability, including current fungal infections, is not of service origin, to include as due to herbicide exposure.  

2.  The Veteran's mechanical low back pain is manifested by pain and limited motion but the Veteran does not have forward thoracolumbar flexion which is 30 degrees or less and he does not have favorable ankylosis, or any ankylosis, of the thoracolumbar spine.  

3.  The Veteran's erectile dysfunction is not productive of either deformity of the penis or atrophy of both testicles, and he is currently in receipt of special monthly compensation based on loss of use of a creative organ.  

4.  The Veteran's mechanical low back pain and his erectile dysfunction, either alone or in conjunction with any or all other service-connected disorder, do not represent an exceptional disability picture.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability, to include as due to herbicide exposure, are not met.  38 U.S.C.A. § 1110, 1131, 1116 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  The criteria for an evaluation in excess of 20 percent for a service-connected low back disability are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.0, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014). 

3.  The criteria for a compensable evaluation for erectile dysfunction are not met.  38 U.S.C.A. § 38 U.S.C. § 1114(k), 1155, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.350, 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.27, 4.31, 4.115b, Diagnostic Codes 7599 - 7522 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication, e.g., in a supplemental statement of the case (SSOC).  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In service connection claims, the VCAA imposes a duty to inform a claimant of all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Here, the RO provided the Veteran with notice of the elements required for service connection and of the respective evidence gathering duties by letter in July 2003, prior to the initial March 2004 adjudication of the claim for service connection for skin disability.  It also provided notice of how disability ratings and effective dates are assigned.  Dingess, Id.  

With respect to the increased ratings claims, the Board remanded the case in May 2008 due to the holding of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) requiring that in such cases information be provided a general description of the criteria necessary to demonstrate entitlement to a higher rating; i.e., a worsening or increase in severity of the disability; and the effect that worsening has on the claimant's employment and daily life, by application of Diagnostic Codes in the Schedule for Rating Disabilities.  This was done by RO letter later in May 2008, which complied with the Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Duty to Assist

The Board remanded the case in May 2008 for, in part, to obtain the Veteran's service personnel records and for any additional service treatment records (STRs).  A review of the claims files shows that the service personnel records are on file and that extensive steps have been taken to locate any additional STRs.  The case was also remanded to obtain additional VA treatment records from multiple VA facilities, which are now physically in the claims files or are electronic (CAPRI) treatment records are contained in Virtual VA.  The case was also remanded to locate all postservice treatment records at a military medical facility, and a review of the claims files shows that extensive steps were taken to locate such records.  

As noted in the March 2010 Supplemental Statement of the Case (SSOC) treatment records from the VA facility in Biloxi, Mississippi, from June 1998 to November 2008 had been obtained.  Also records from the Pensacola VA clinic from April 1990 to August 2008 were obtained but that the Pensacola clinic noted that other records had been destroyed in Hurricane Katrina.  Also, service personnel records had been obtained.  

In an RO letter to Veteran in April 2009 he was informed that Department of Air Force reported having found no additional records but had RO instructed to request records of the 81st Medical Group Medical Records Section.  For this reason, the Veteran was request to execute the authorization form needed for such a search.  Subsequently, some additional postservice clinical records were obtained from Keesler Air Force Base.  

The Board remand in May 2008 also instructed that a VA examination be conducted as to the claim for service connection for a skin disorder for an opinion as to a nexus between any current skin disorder and military service.  This examination was done in September 2009.  However, in the September 2010 Board remand it was found that the September 2009 opinion was inadequate and, so, remanded the case for another examination for a more detailed rationale for a nexus opinion.  This examination was conducted in April 2012 and the examiner at that time rendered a more detail explaination for the opinions which were rendered.  These opinions facilitate the Board's adjudication of this claim and are deemed to be adequate.  Moreover, the adequacy of the 2012 examination and the opinions rendered at that time have not been challenged.  

The 2010 Board remand also instructed that additional rating examinations be conducted to evaluate the severity of the low back disorder and erectile dysfunction for rating purposes.  These examinations were conducted in November 2011.  He underwent an additional VA rating examination of his back in November 2013.  The findings obtained from those examinations facilitate the Board's adjudication of these claims and are deemed to be adequate.  Moreover, the adequacy of the 2011 and 2013 examinations have not been challenged.  

When the adequacy of examinations and medical opinions obtained have not been challenged, the Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

And all this was in substantial compliance with the Board remands.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998).  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).

At the 2008 travel Board hearing the issues on appeal were identified and testimony at the hearing focused on the elements for claim substantiation.  Moreover, following the hearing the Board twice remanded the case to help substantiate the claims.  Also, neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The framework for discussion at a hearing as to what element(s) are missing and what types of evidence would assist in claim substantiation will generally be relevant administrative-appeal and decisional documents, e.g., RO decisions, notice of disagreement (NOD), statement of the case (SOC), Substantive Appeal, and any Supplemental SOC (SSOC).  If the hearing transcript reflects an understanding as to the outstanding issue(s) material to claim substantiation, such that the clarity and completeness of the hearing record is assured, no more is required.  See Leavey v. McDonald, No. 12-1883, slip op. at 9 and 11 (U.S. Vet. App. Nov. 14, 2014) (en banc) (citing Bryant, 23 Vet. App. at 496) (please note that by Order of January 12, 2015, the United States Court of Appeals for Veterans Claims withdrew the en banc decision in Leavy v. McDonald, No. 12-1833, slip op. (U.S. Vet. App. November 14, 2014) (en banc) due to that veteran's death prior to issuance of judgment).  

Moreover, even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  

In this case, the Board is satisfied that the obligations set forth at 38 C.F.R. § 3.103(c)(2) have been met and that consistent with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Acting Veterans Law Judge at the travel Board hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (setting for duties to fully explain the issues and to suggest the submission of evidence that may have been overlooked) and that the Board can adjudicate the claims based on the current record.  

Principles of Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran also claims that service connection is warranted based on continuity of symptomatology.  The Board notes that the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the cases of veterans, as in this case, who served in Vietnam, from January 9, 1962, to May 7, 1975, exposure to herbicides (including Agent Orange is presumed and certain diseases manifesting after service will be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied.  For most of these diseases, listed at 38 C.F.R. § 3.309(e) there is a life-time presumption but there is a one year presumption following the last herbicide exposure for chloracne or other acneform diseases consistent with chloracne, and porphyria cutanea tarda.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence, must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Skin Disability, Including as due to Herbicides

Background

As succinctly summarized by the April 2012 VA examiner, who reviewed the claims files, the Veteran had been seen during service in August 1952 for dermatitis of the face; in April 1953 for dry skin of the upper part of the body; in June 1955 for fungus of the feet; in May 1958 for a skin rash of the right arm for which he was referred to the dermatology clinic; in September 1958 he had mild dermagraphism of the upper extremity.  Also, he had a furuncle of the right groin in October 1959; keloids over the presternal area in November 1959; tinea pedis in April 1961; boils on the outer aspect of the right leg near the groin in November 1960; and a heat rash of the groin area in October 1965.  In March 1970 he complained of jock itch.  In September 1970 he was given a follow-up for tinea inguinalis.  At his January 1971 retirement physical he made no mention on his health history form of any skin condition and a physical examination at that time noted only that there was a sebaceous cyst in the mid-chest area and a wart on the right arm.  

The April 2012 VA examiner also observed that the first available clinical notes regarding a skin condition after service were from April 2002 and indicated that the Veteran had tinea versicolor of the chest.  In August 200 he had tinea cruris (of the groin).  A dermatology note in November 2002 indicated that there was treatment for tinea cruris and coporis with topical antifungals without improvement and that "CTCL vs. inverse psoriasis vs. tinea" was to be ruled out.  A punch biopsy from the abdomen was consistent with "lichen simplex."  In May 2003 he was found to have peri-follicular hyperpigmentation and hyperkeratotic plaques, and the diagnosis was follicular atrophy.  In September 2003 he was given hydrocortisone for follicular eczema and intertrigo.  In September 2010 his mildly pruritic papular neck rash was diagnosed as a "possible tinea versicolor."  

On VA examination in March 2004 the Veteran reported that he had had recurrent skin rashes of his lower abdominal wall over the past 2 to 3 years, but in 1992 in that same area he had blisters from shingles which had healed without any significant residuals.  His recurrent rash was initially treated with topical creams and ointments without any significant improvement.  About a year ago, a skin biopsy was negative and the diagnosis was follicular eczema.  On physical examination he had no skin lesions or any skin rash of the right lower quadrant of the abdomen but that area was somewhat darker.  The diagnosis was follicular eczema.  

At the April 2008 travel Board hearing the Veteran testified that his skin condition started during military service, during either his service in Korea or in Vietnam.  Page 10 of the transcript.  He had had a skin condition ever since then.  Pages 10 and 11.  

On VA examination in September 2009 the claims files were reviewed.  The Veteran reported having had an intermittent skin rash for about 40 years, which commenced during service.  He had been treated multiple times with only temporary improvement.  It was noted, on review of the claim file, that he had sought in-service treatment in May 1958 for a right arm rash, and he had sought treatment for a groin rash in April 1965 and for a groin rash after service in October 1970.  He reported having had a recurrent rash of his groin, abdomen, arm, and chest.  Over the years he had been treated with topical antifungal medications.  On examination he had small patches of varied sizes and colors scattered in the upper chest, neck, and right supraclavicular area but no lesions of the abdominal wall or inguinal areas.  The diagnosis was tinea versicolor.  It was opined that this skin condition was less likely than not related to the rash that occurred during service.  

On VA examination in April 2012 the Veteran's claim files were reviewed.  The Veteran reported having had "skin rashes" off and on since his military service, which had been treated with different topical creams and powders with typically short-term resolution.  He reported that the "rash" could be located on his chest, groin, legs, are or upper back.  He stated that he could not see the rash but knew that they were there because it itched.  

On physical examination the Veteran had yellowed and thickened dystrophic changes of all toenails consistent with onychomycosis.  In the webspace between the 4th and 5th toes of the left foot he had maceration and erythema consistent with tinea pedis.  In the groin area, on both sides, he had macerated skin with mild erythema consistent with intertrigo.  There was no chloracne.  He reported having a rash of each lower extremity and his upper back but on examination his skin was normal.  The diagnoses were onychomycosis, tinea pedis, and tinea cruris.  

The examiner stated that the Veteran was not seen during service for any complaints, and there was no diagnosis, of the toenails.  Thus, his current onychomycosis was less likely as not caused by or related to military service.  Also, while seen during service, in April 1961, for tinea pedis, this appears to have resolved with appropriate treatment because he was not seen again for this condition during his additional 10 years of military service and his retirement physical was negative for this condition.  It was noted that tinea pedis was a fungal infection of the foot which typically resolved completely with appropriate treatment.  However, it was common to have a re-infection occur throughout a person's lifetime.  Nevertheless, one such infection of tinea pedis was not caused by or related to a prior appropriately treated and resolved tinea pedis infection.  Thus, his current tinea pedis was less likely as not caused by or related to the tinea pedis which was treated during service.  

The examiner stated that because the retirement physical was negative, this indicated that the jock itch and tinea inguinalis in 1970 had resolved.  He was diagnosed with tinea cruris and intertrigo in 2003 and the current examination was consistent with tinea cruris and intertrigo of the groin.  It was noted that tinea cruris and tinea inguinalis was a fungal infection of the groin which typically resolved completely with appropriate treatment.  However, it was common for re-infection to occur through one's lifetime.  Nevertheless, one infection of tinea cruris or tinea inguinalis was not caused or related to prior treated and resolved episodes of tinea cruris and tinea inguinalis.  Thus, the current intertrigo and tinea cruris were less likely as not caused or related to military service.  


Analysis

Because the Veteran served in Vietnam his exposure to herbicides is conceded.  However, there is no clinical evidence that the Veteran now has or has ever had either chloracne or porphyria cutanea tarda at any time.  As these are the only disabilities recognized as being related to in-service herbicide exposure, service connection is not warranted under the presumptions for diseases related to herbicide exposure.  

The Board finds the opinion of the 2012 VA examiner to be persuasive in that the skin manifestations during service were due to acute infections, primarily fungal in nature and that they resolved with appropriate treatment.  Thus, the varying skin manifestations during service are not evidence of a "chronic" skin disorder during active military service.  

The Veteran testified at the hearing that he had had skin problems ever since his military service.  However, this is not consistent with other histories which he has related of having had episodic flare-ups of skin symptoms since his military service.  This latter history is more consistent with the recent opinion that the Veteran had no skin problems for many years after service but subsequently developed other acute skin manifestations, primarily fungal in nature, due to re-infections.  As carefully explained by the recent VA examiner, such re-infections are separate, distinct from and unrelated to prior infections.  

The Board does not doubt the sincerity of the Veteran's testimony or his belief that because his fungal skin manifestations are similar to those that he had during service that they must necessarily be related to military service.  However, the Board must give greater probative value to the recent VA examiner' s opinion which was based on a review of the records, recording the Veteran's history, a physical examination, and that examiner's medical expertise.  

For these reason, the Board finds that the greater weight of the probative evidence is against the claim and, so, there is no doubt to be favorable resolved in favor of the Veteran under 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.  

General Rating Principles

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor,  38 C.F.R. 38 C.F.R. §§ 3.102, 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).   

Mechanical Low Back Pain

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered. Painful motion of a joint with peri-articular pathology is to be at rated at least at the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  

Disabilities rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235, vertebral fracture or dislocation, and 5237, lumbosacral or cervical strain, are evaluated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) at 38 C.F.R. § 4.71a which encompasses symptoms such as pain (radiating or not), stiffness, and aching takes those into account, removing any requirement that there be such symptoms for any particular rating.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003). 

The thoracolumbar and cervical spinal segments are rated separately except when there is unfavorable ankylosis of both spinal segments, i.e., the entire spine, which is rated as a single disability.  Note 6 to the General Rating Formula. 

The General Rating Formula provides ratings based on limited spinal motion in either forward flexion or the combined ranges of motion of a spinal segment, or for either favorable or unfavorable ankylosis, or with respect to the entire spine a loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding.  Note 2 to the General Rating Formula sets forth maximum ranges of motion of the spinal segments, which under Note 4 are measured to the nearest five (5) degrees, although a lesser degree of motion may be considered normal under the circumstances set forth in Note 3.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The sum of these is the combined range of motion, which for the thoracolumbar spine is 240 degrees.  Note 2 to the General Rating Formula.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 5 of the General Rating Formula. 

A 20 percent rating is warranted for limited thoracolumbar motion when forward flexion is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion is not greater than 120 degrees (the maximum combined range of motion being 240 degrees); or if there is either (1) muscle spasm or (2) guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for limited thoracolumbar motion when forward flexion is to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.  

Background

VA examination in March 2004 showed that the Veteran complained of chronic low back pain which was aggravated by prolonged standing or walking.  He had no radicular pain, and his urinary leakage was due to his service-connected prostate problems.  He related that he avoided bending and lifting.  He had used a back brace in the past, but not currently, and at times used a cane as an ambulatory aid.  He related having flare-ups once or twice monthly, lasting from hours, and on one occasion for as long as a week.  No bed rest had been prescribed in the past year.  On physical examination he had a satisfactory gait.  He was able to stand erect.  He had tenderness to palpation of the low back.  Forward flexion was to 60 degrees with slight pain at the limits of flexion, extension was to 25 degrees without pain.  Lateral bending in each direction was to 20 degrees with pain.  Rotation in each direction was to 25 degrees without pain.  There was no additional limitation of motion after repetitive motion.  There was no muscle spasm and no radiating pain into the lower extremity.  There were no focal strength deficits.  Reflexes were absent at the knees and the ankles but sensation was intact in the lower extremities.  On supine straight leg raising there were no radicular complaints.  X-rays revealed scoliosis with minimal degenerative changes of the lumbar spine.  

At the April 2008 travel Board hearing the Veteran testified that he had low back pain which radiated to his hip.  Standing for a few minutes would initiate the pain.  He also had muscle spasms.  Page 17.  Even sitting became uncomfortable.  He had difficulty being comfortable when sitting, standing or lying down.  This, and problems with his knees, interfered with his sleep.  In the last year, no physician had ever instructed him to have only bed rest.  Page 18.  He had not had back surgery, although his treating physicians had discussed it.  A lot of walking would exacerbate his low back pain.  Page 19.  

On VA examination of the Veteran's knees in February 2010 it was noted that he had a history of having been in a motor vehicle accident in July 1970 in which he sustained strains of the cervical and lumbar areas.  He had had a total right knee replacement in 2008.  On examination his gait was antalgic and he used a cane as an ambulatory aid.  Deep tendon reflexes were absent at the patellae.  There was no atrophy, hypertrophy or loss of tone in the lower extremities and strength was 5/5, bilaterally.  He was unable to walk on his toes or his heels.  He had normal sensations in the lower extremities.  

On VA spinal examination in November 2011 the Veteran's claim file was reviewed. The Veteran reported having daily aching across his back.  Episodically, but daily, he had radiation of pain to the right hip but he had no true radiculopathy.  He also related that his right knee replacement bothered him.  He did not report that flare-ups impacted the function of his thoracolumbar spine.  On physical examination flexion was to 55 degrees, with pain beginning at 50 degrees.  Extension was to 15 degrees, without objective evidence of painful motion.  Lateral bending in each direction was to 15 degrees, without objective evidence of painful motion.  Rotation in each direction was to 15 degrees, without objective evidence of painful motion.  He could perform repetitive-use testing with 3 repetitions.  On repetitive motion testing his range of motion in all planes was the same except that he had greater rotation in each direction to 20 degrees.  He had no localized tenderness or pain to palpation and no guarding or muscle spasm.  Strength in the lower extremities was 5/5 and there was no muscle atrophy.  Deep tendon reflexes were 2+ at the knees and ankles, bilaterally.  Sensation was normal in the lower extremities.  Straight leg raising was negative, bilaterally.  It was reported that he had no radicular pain or other signs or symptoms due to radiculopathy.  He had no other neurologic abnormalities or findings related to his thoracolumbar spine, e.g., bladder or bowel problems.  In sum, he did not have intervertebral disc disease (IVDS).  He regularly used a cane as an ambulatory aid and this was due to arthritis of several weight-bearing joints, including knee arthritis with status post right knee replacement.  He did not have a vertebral fracture.  It was reported that the back condition did not impact his ability to work.  

On VA examination in November 2013 the Veteran reported that his low back ached constantly.  He estimated that the pain ranged from 3 to 8 or 9 on a scale of 10.  If he sat for more than 15 to 30 minutes he had difficulty arising due to back pain, and unrelated knee pain.  He used a TENS unit, shower chair, and lumbar support cushion due to back pain.  He denied prior back surgery.  Past X-rays had revealed an old L4 fracture on the right transverse process and rotoscoliosis, with a suggestion of disc protrusion at the lumbosacral level.  An October 2006 lumbar MRI had revealed disc herniation at L3-4 and broad based posterior disc bulges at L4-5 and L5-S1, causing some compression of nerve root sheath.  It was noted that he ambulated with a single pronged cane due to his nonservice-connected knee condition.  

On examination the Veteran had no atrophy or loss of muscle tone.  Strength testing against resistance and gravity was 5/5.  He could walk on his toes and his heels, and heel-to-toe walk but was unstable due to his nonservice-connected knee condition.  He had no deformity, mal-alignment, tenderness, guarding or spasm.  There was no abnormality or guarded movement, fatigue, lack of endurance weakness, atrophy, incoordination, instability or pertinent abnormality weight-bearing, other than as noted.  There was no loss of function with repetitive use.  As to functional loss due to repetitive use or during flare-ups, a more definitive loss of function due to flare-ups could not be determined without resorting to speculation.  

A physical examination also found that lumbar flexion was to 50 degrees, with pain beginning at 40 degrees.  Extension was to 15 degrees, without objective evidence of painful motion.  Lateral flexion was to 15 degrees in each direction, without objective evidence of painful motion.  Rotation was to 20 degrees in each direction, without objective evidence of painful motion.  After repetitive motion, flexion was to 50 degrees and extension as well as lateral bending in each direction were to 15 degrees, while rotation in each direction was to 20 degrees.  Strength was 5/5 in both lower extremities but deep tendon reflexes were absent at the knees and ankles.  Sensation in the lower extremities was intact.  

The diagnosis was mechanical low back pain with lumbar degenerative disc disease (DDD) but no objective evidence of radiculopathy and only mild functional limitation.  It was stated that although the low back disorder caused functional limitation and, while manual labor would be difficult, the Veteran was capable of sedentary and light duty physical activity, based on the low back disability alone.  It was noted that the Veteran had not had any incapacitating episodes over the past 12 months due to IVDS.  Also, he did not need an assistive device for locomotion due to the low back disability.  It was noted that the Veteran had diabetic peripheral neuropathy of each lower extremity affecting the sciatic and femoral nerves.  

Contained in Virtual VA is a report of VA examination in January 2014 to evaluate the Veteran's service-connected diabetes and diabetic peripheral neuropathy.  It was noted that the Veteran's L5-S1 nerves were affected by diabetic neuropathy and that the only decrease to sensation was shown in the lower extremities.  The femoral nerve (L3 - L4) was responsible for the knee reflex and the tibial nerve (L5 - S1) was responsible for the ankle reflex.  However, it was more appropriate to note this as bilateral femoral nerve and tibial nerve, as nerves affected by diabetic neuropathy, instead of as noted previously as bilateral L3-4 and L5-S1.  The severity was normal, bilaterally, because there was no muscular weakness or atrophy.  The symmetric, stocking type decreased pin prick and vibration and absent DTRs in bilateral lower extremities were consistent with diabetic neuropathy.  This symmetric pattern of sensory motor deficit, in the absence of muscle weakness, was not consistent with lumbar radiculopathy.  The loss of DTRs suggested a neuropathic lesion, generally affecting either sensory or motor fibers.  Decreased or absent ankle reflexes occur early in diabetic neuropathy, while more widespread loss of DTRs is a late finding in diabetic neuropathy.

Analysis

The evidence demonstrates that the Veteran is not entitled to a higher rating under the Formula For Rating Intervertebral Disc Syndrome (IVDS) which provides for evaluations based on either on the total duration of incapacitating episodes over the past 12 months under the Formula for Rating IVDS or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  However, in this case there is no evidence of incapacitating episodes.  See Note 1 to Formula for Rating IVDS (defining an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  Note 1 to the General Rating Formula provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic code.  Here, the Veteran's erectile dysfunction is not due to IVDS but is a service-connected residual of a prostatectomy performed for prostatic adenocarcinoma.  He is not shown to have any other bladder or genitourinary symptoms due to IVDS nor any symptoms related to his bowels due to IVDS.  As to potential peripheral neuropathy of the lower extremities, the evidence establishes that the Veteran does not have any radicular symptomatology.  In fact, the record shows that while he has complained of not only low back pain, but pain into his hip, he does not actually have any pathology related to IVDS.  This is confirmed by the repeated findings of no sensory or significant motor impairment of a neurologic origin related to his spine, although he does have impairment of at least the right lower extremity due to nonservice-connected residuals of a total knee replacement and diabetic peripheral neuropathy.  Moreover the Veteran does have, and is service-connected for diabetic peripheral neuropathy, of all extremities and the 20 percent ratings for this in each lower extremity under DC 8521 (common peroneal nerve) encompasses moderate impairment.  Under 38 C.F.R. § 4.123, the maximum rating for neuritis not characterized by organic changes is for moderate, or with the sciatic nerve (DC 8520) moderately severe, incomplete paralysis.  With dull and intermittent pain a maximum rating of moderate incomplete paralysis is warranted.  With loss of reflexes, muscle atrophy, sensory disturbance, and constant pain, at times excruciating, a maximum rating for severe incomplete paralysis is warranted.  

However, to the extent that the Veteran has any radicular symptomatology, if at all, it is at most of a de minimis nature.  Clearly, the predominant picture is one of diabetic peripheral neuropathy in all extremities.  Those symptoms in the lower extremities may not serve as a basis to a rating based on IVDS as this would result in over compensation, called pyramiding, which is prohibited under 38 C.F.R. § 4.14.  

In this case, the Veteran's flexion of the thoracolumbar spine has at all times been to greater than 30 degrees.  Moreover, despite evidence of a past vertebral fracture, there is no evidence of any ankylosis, to include favorable ankylosis of the thoracolumbar spine.  As such, the criteria for a 40 percent disability evaluation under the general rating formula have not been met.  

Finally, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board has also considered the whether any higher rating is warranted under the DeLuca factors and 38 C.F.R. §§ 4.40, 4.45, 4.59.  In this regard, the Board notes that the Veteran has reported having pain at the time of every VA examination and he has reported that prolonged sitting and almost any activity aggravate the low back disorder.  Nevertheless, the opinions of VA examiners as to the severity of the service-connected low back disability do not suggest that a higher rating is warranted.  For example, the most recent VA examiner noted that while manual labor would be difficult, the Veteran could perform sedentary employment.  

Also, repeated physical examinations have not found that the Veteran has any significant degree of additional limitation of motion as a result of pain, fatigue, incoordination, weakness, or lack of endurance, with repetition of movement.  

As the pain and other DeLuca factors have not caused functional limitation resulting in range of motion more nearly approximating flexion being limited to 30 degrees, as required for a 40 percent rating, no higher rating is warranted on this basis.

The Board notes that the VA examinations upon which it relies, including the VA examination performed pursuant to the Board's remand instructions, were adequate because, as shown by the detailed discussion above, they were based on consideration of the Veteran's prior medical history and described his disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Board has also considered the Veteran's lay statements and testimony.  While this testimony was competent and not entirely lacking in credibility, the Board finds that the specific, reasoned opinions of the VA physicians relating the findings on several VA examinations are of greater probative weight than the general lay statements and testimony of the Veteran, for the reasons stated above.  Consequently, the weight of the evidence is against any higher schedular rating for the Veteran's mechanical low back disorder. 

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's service-connected low back disability do not provide a basis for a rating greater than the current 20 percent rating assigned under any potentially applicable Diagnostic Code.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an increased rating for the service-connected low back disorder must therefore be denied.  See 38 U.S.C.A. § 5107(b)\; 38 C.F.R. § 3.102, 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

Erectile Dysfunction

Service connection for erectile dysfunction was granted in the March 2004 rating decision which is appealed and was assigned an initial zero percent, i.e., noncompensably, disabling effective October 31, 2001.  This case arises from his disagreement with that initial evaluation.  The United States Court of Appeals for Veterans Claims (Court) has held that, once service connection is granted, the claim is substantiated and additional VCAA notice is not required.  Thus any defect in the VCAA notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board notes that there is not a diagnostic code specifically for erectile dysfunction.  When an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  38 C.F.R. § 4.27.  Any change in a diagnostic code by a VA adjudicator should be explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Veteran's erectile dysfunction is currently rated by analogy under Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power warrants a 20 percent rating.  A note to Diagnostic Code 7522 instructs VA to review for entitlement to special monthly compensation under 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  In this regard, the Board notes that special monthly compensation under 38 C.F.R. § 3.350 for loss of use of a creative organ has been granted in the March 2004 rating decision which is appealed, effective the date of service connection for erectile dysfunction.  Therefore, the issue of special monthly compensation is not before the Board.  

In addition, the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7523, allows for a noncompensable (0 percent) rating for atrophy of one testicle, and a rating of 20 percent for atrophy of both testicles.  

Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

On VA genitourinary examination in May 2002 the Veteran reported having been unable to achieve erections since his prostatectomy.  On examination his penis was normal.  Both testes and epididymitis were normal in size and consistency.  The relevant diagnosis was erectile dysfunction, present before a prostatectomy, but probably worsened by the prostatectomy.  

At a March 2004 VA genitourinary examination the Veteran reported that his sexual function was in decline even prior to when prostate cancer was diagnosed.  On physical examination his external genital area he did not have any significant abnormality other than a well-healed dark scar from a past prostatectomy and that scar was well-healed.  He reported that since his 1996 prostatectomy he not had complete erectile dysfunction.   

At the April 2008 travel Board hearing the Veteran testified that he was told that his prostatectomy for prostate cancer might cause him to be unable to achieve an erection.  Page 15.  He had had problems prior to the prostatectomy.  He had no deformity of the penis, to include no scarring.  Viagra, and other medications, did not help achieve an erection.  Page 16.  

In the December 2014 Informal Hearing Presentation the Veteran's representative acknowledged that the November 29, 2011 VA examination for erectile dysfunction showed the Veteran requested that his penis had not been examined.  The Veteran, per the examiner, reported having normal anatomy with no penile deformity or abnormality.  

On VA genitourinary examination in November 2011 the claims files were reviewed.  It was noted that the Veteran was not seeking medications for treatment of erectile dysfunction because his wife was in poor physical health.  Also, he did not express interest in sexual activity.  It was found that he did have erectile dysfunction, and could not achieve an erection.  He had no history of chronic epididymitis, epididymo-orchitis or prostatitis.  The Veteran declined to undergo a physical examination of his genitals but reported having normal anatomy.  The examiner concluded that the erectile dysfunction was multi-factorial in etiology.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that an initial compensable rating for erectile dysfunction has not been warranted at any time since October 31, 2001, the effective date of the grant of service connection for erectile dysfunction. 

The Board acknowledges that the November 2011 VA examination does not specifically note that the Veteran does not have a penile deformity upon an actual examination but stated that he did not based upon the Veteran's self-reporting.  The Board finds, however, that the examiner's recordation of this information is sufficient evidence to indicate that no deformity of the penis was present at the time of the examination.  Moreover, there is no evidence that he has ever had a penile deformity.  Furthermore, at his hearing, the Veteran did not testify that he has any deformity of his penis and there is no medical evidence otherwise showing that he now or has ever had a penile deformity.  Thus, the Board cannot award a compensable disability rating under Diagnostic Code 7522 because there is no evidence that the Veteran has a deformity of the penis.  Consequently, the Board finds that a compensable disability rating under Diagnostic Code 7522 for the Veteran's service-connected erectile dysfunction is not warranted.  

Also, the Board notes that the evidence does not show, nor has the Veteran contended, that he has any atrophy of both testicles.  Therefore, a compensable, 20 percent rating is not warranted under Diagnostic Code 7523 either.  

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating, as the Veteran's disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's erectile dysfunction, pursuant to Fenderson, Id., and that the claim for a compensable scheduler rating must be denied.  


Extraschedular Consideration

Finally, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  The threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate.  This requires a comparison between the level of severity and symptomatology of the service-connected disorder(s) with the rating criteria in the rating schedule.  If the criteria reasonably describe the disability level(s) and symptomatology(ies), then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The use of the plural, "disabilities" in the statute and regulation, and the word "combination" in the statute, indicate that extraschedular rating can based on the collective impact of multiple service-connected disorders.  Thus, 38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16 which provides to extraschedular TDIU rating when service-connected disorders cumulatively preclude obtaining or retaining substantially employment, i.e., less than total unemployability, but the collective impact of service-connected disorders is not adequately compensated under the rating schedule.  In other words, the compounding of the negative effects that one or more service-connected disorders may have upon other service-connected disorders means that their collective impact could be greater than the sum of each individual service-connected disorders' impact, or the impact as calculated by the combined ratings table at 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  

By regulation, the rating assigned for the service-connected low back disorder, under DC 5242, must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59 (as listed above).  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation.  

Of these, painful and limited motion are clearly documented; however, the evidence is unpersuasive as to the presence of chronic muscle spasm as to which the Veteran testified, or any guarding, diminished strength or fatigue.  Also, higher schedular ratings are possible; particularly if the Veteran in the future actually develops objectively confirmable symptomatology of greater limitation of motion or ankylosis which would allow for a higher rating.  Thus, no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  In short, the rating criteria for these disabilities contemplate not only his symptoms but the severity of his disabilities.  

However, in this case, each of the Veteran's service-connected disorders does not present such an exceptional or unusual disability picture as to render the applicable of the scheduler rating criteria inadequate.  In fact, other than the analogous rating for erectile dysfunction, each of his service-connected disabilities, including the service-connected mechanical low back pain, has a specific Diagnostic Code which is for application and each Diagnostic Code encompasses the symptoms manifested by each service-connected disorder.  As for erectile dysfunction, as noted, it is compensated by means of special monthly compensation for loss of use of a creative organ.  The Veteran has not alleged any symptoms relating to his service-connected erectile dysfunction that are unusual or extraordinary.  Rather he merely indicates he cannot sustain an erection and, therefore, cannot have sexual relations.  Furthermore, he does not show how this disability affects his occupational functioning.  The Board acknowledges that the symptoms of the erectile dysfunction are not explicitly contemplated in the schedular criteria as there is no Diagnostic Code specific for that disability.  The Veteran, however, is compensated for loss of use of a reproductive organ under the special monthly compensation provisions.  

With respect to the collective impact of the Veteran's service-connected disabilities, the Board must note that the Veteran is already in receipt of a TDIU rating which encompasses his inability to obtain and retain substantially gainful employment.  Moreover, his combined rating for all service-connected disorders, under the combined ratings table at 38 C.F.R. § 4.25, is 90 percent encompassing 50 percent for PTSD, 30 percent for diabetic neuropathy of the right upper extremity, and 20 percent ratings for the mechanical low back pain, residuals of a prostatectomy for prostatic adenocarcinoma, diabetic neuropathy of the left lower extremity, diabetic neuropathy of the right lower extremity, and 10 percent for diabetes; all in addition to SMC compensation for erectile dysfunction.  The collective impact of all of the service-connected disabilities, as well as the collective impact of the two service-connected disabilities for which greater compensation is sought in this appeal, and the service-connected disabilities individually, do not warrant greater compensation on an extraschedular basis under 38 C.F.R. § 3.321(b).  

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  However, as noted, the Veteran is already in receipt of a TDIU rating.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for a skin disability, to include as due to herbicide exposure, is denied.  

Entitlement to an evaluation in excess of 20 percent for a service-connected low back disability is denied.  

Entitlement to a compensable evaluation for erectile dysfunction is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


